United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3875
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri
Trent L. Williams,                        *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: February 15, 2007
                                 Filed: February 23, 2007
                                  ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Trent L. Williams was found guilty by a jury on a charge of possession of
falsely made Federal Reserve Notes, in violation of 18 U.S.C. § 472, and was
sentenced to a term of twelve months and one day, to be followed by a period of three
years of supervised release. We affirmed the conviction in an unpublished opinion.
United States v. Williams, 129 Fed. Appx. 332 (8th Cir. 2005).

       Thereafter, Williams was arrested for violating the conditions of his supervised
release. At his revocation hearing, Williams stipulated that he had failed to report to
his probation officer, had failed to follow his probation officer’s instructions, and had
failed to provide notification of his change of address. The district court1 revoked
Williams’s supervised release and sentenced him to twenty-four months’
incarceration, with no supervision to follow, noting that this period of incarceration
would enable Williams to participate in a 500-hour drug program that would assist
him in overcoming his problem with drugs, a rehabilitative regimen that Williams’s
counsel requested during the colloquy at sentencing.

       Williams now challenges his sentence as being unreasonable, contending that
the district court did not adequately consider the policy statements contained in
Chapter Seven of the Sentencing Guidelines Manual and the sentencing criteria set
forth in 18 U.S.C. § 3553.

       Assuming, without deciding, that Williams preserved the objections he now
raises, we conclude that the district court did not err in imposing sentence as it did.
The recommendations set forth in Chapter Seven are advisory only, see, e.g., United
States v. White Face, 383 F.3d 733, 738 (8th Cir. 2004). The district court gave
appropriate weight to Williams’s rehabilitative needs, see United States v. Thornell,
128 F.3d 687, 688 (8th Cir. 1997) (finding 500-hour drug program to be carefully
tailored to offender’s needs). See also United States v. Nace, 418 F.3d 945 (8th Cir.
2005) (affirming prison-based drug-treatment revocation sentence).

       As for Williams’s contention that the district court failed to give adequate
consideration to the 18 U.S.C. § 3553 sentencing factors, we note that the district
court was completely familiar with Williams’s background and his need for a drug
rehabilitation program. A fair reading of the sentencing transcript reveals that all
parties were aware that Williams would receive a sentence of incarceration (indeed,
his counsel requested a sentence of twelve months and one day, with no supervision


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                         -2-
to follow). Accordingly, the district court’s determination that a twenty-four month
sentence (against which the district court stated Williams should receive credit for the
two months he had already spent in confinement) was necessary to accomplish the
goal of rehabilitation constituted an adequate consideration of the § 3553 factors and
resulted in a sentence that is not unreasonable.

      The sentence is affirmed.
                      ______________________________




                                          -3-